     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     S. WYETH MCADAM
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, CA 94105-1545
 6          Telephone: (415) 268-5610
 7
            Facsimile: (415) 744-0134
            E-mail: Wyeth.McAdam@ssa.gov
 8
     Attorneys for Defendant
 9

10                                UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF CALIFORNIA
11                                    SACRAMENTO DIVISION
12
     SEAN A. SNELL,                                    )   Case No.: 2:18-cv-02719-EFB
13
                                                       )
14                  Plaintiff,                         )   STIPULATION FOR EXTENSION OF
                                                       )   TIME AND
15          vs.                                        )   PROPOSED ORDER
                                                       )
16
     NANCY A. BERRYHILL,                               )
17   Acting Commissioner of Social Security,           )
                                                       )
18                  Defendant.                         )
                                                       )
19
                                                       )
20

21          IT IS HEREBY STIPULATED, by and between Sean Snell (Plaintiff) and Nancy A.
22   Berryhill, Acting Commissioner of Social Security (Defendant), by and through their respective
23   counsel of record, that, with the Court’s approval, Defendant shall have an extension of time of
24   thirty (30) days to file her Opposition to Plaintiff’s Opening Brief. The current due date is March
25   25, 2019. The new date will be April 24, 2019. All other deadlines will extend accordingly.
26          Defense counsel needs an extension of time because she needs more time to draft the
27   response, go through the necessary in-house reviews for newer attorneys, and manage her other
28




     Stip. & Prop. Order for Ext., 2:18-cv-02719-EFB
 1   cases. This request is made in good faith with no intention to delay unduly the proceedings.
 2   Counsel apologizes to the Court for any inconvenience this delay may cause.
 3

 4                  This is Defendant’s first request for an extension.
 5
                                           Respectfully submitted,
 6

 7   Dated: January 24, 2019               MCGREGOR W. SCOTT
                                           United States Attorney
 8                                         DEBORAH LEE STACHEL
                                           Regional Chief Counsel, Region IX
 9
                                           Social Security Administration
10
                                       By: /s/ S. Wyeth McAdam
11                                        S. WYETH MCADAM
12
                                          Special Assistant United States Attorney
                                          Attorneys for Defendant
13

14                                         /s/
15
                                           SHELLIE LOTT
                                           Cerney Kreuze & Lott, LLP
16                                         Attorney for Plaintiff
17
                                           (*As authorized via e-mail on March 20, 2019)
18

19                                                 ORDER
20
            PURSUANT TO STIPULATION, Defendant shall file her opposition to Plaintiff’s
21
            opening brief cross-motion for summary judgment on or before April 24, 2019.
22

23

24   Dated: March 25, 2019.                       __________________________________
                                                  EDMUND F. BRENNAN
25                                                UNITED STATES MAGISTRATE JUDGE
26

27

28




     Stip. & Prop. Order for Ext., 2:18-cv-02719-EFB
